                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                              1:19-cv-226-MOC-WCM

WILLIAM ORR,                         )
                                     )
                  Plaintiff, pro se, )
                                     )
vs.                                  )                       ORDER
                                     )
U.S. EPA, et al.,                    )
                                     )
                  Defendants.        )
___________________________________ )

       THIS MATTER comes before the Court on the following motions: a Motion to Dismiss,

filed by Defendants French Broad Electric Membership Corporation and Jeff Loven, (Doc. No.

37), a Motion to Dismiss filed by Defendants U.S. Department of Interior (“DOI”), U.S. EPA

(“EPA”), U.S. Fish and Wildlife Service (“FWS”), and U.S. Forest Service (“USFS”), (Doc. No.

40); and pro Plaintiff William Orr’s Motion for Reconsideration of the Court’s Order denying

Plaintiff’s Motion to Toll Proceedings, (Doc. No. 50).

       I.      BACKGROUND

       A. The Parties and Background to this Litigation

       Plaintiff William Orr lives in an isolated portion of Roan Mountain in North Carolina and

describes himself as a naturalist, hiker, scientist, inventor, and organic gardener. (Doc. No. 36 at

54, 56-59). Defendant FBEMC is a rural, electric membership cooperative based out of

Marshall, North Carolina, serving over 39,000 people in Madison, Buncombe, Yancey, and

Mitchell Counties in North Carolina, and Unicoi and Cocke Counties in Tennessee. FBEMC

maintains over 4,500 miles of distribution line, with 3,300 miles being overhead, to ensure that

its members receive reliable electricity service. (Doc. No. 1, Attachments 1-2). The biggest



                                                 1

     Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 1 of 25
threat to FBEMC’s service to its members are trees that grow under its power lines. (Id.). To

maintain its rights-of-way, FBEMC has at times sprayed an herbicide compound of Rodeo and

Polaris on the leaves of saplings. The herbicide compound is EPA-approved. FBEMC’s service

areas includes Roan Mountain. FBEMC used its herbicide spray to maintain the rights-of-way in

the area in 2017 and 2019. FBEMC completed its spraying on Roan Mountain in 2019.

       Plaintiff is not a member of FBEMC, nor does he live near any FBEMC rights-of-way.

(Doc. No. 10). Plaintiff alleges, however, that the herbicide compound used by FBEMC,

specifically glyphosate, an active ingredient in the compound, is irreparably harming the habitat

and endangered species on Roan Mountain. (Doc. No. 36). Plaintiff contends that the harm has

been caused by “secondary hydrous transport,” which causes the herbicide to drift miles away

from the initial spray site during times of atmospheric moisture. Plaintiff alleges that Roan

Mountain’s ecosystem’s “wounds and hurt are felt emotionally and spiritually by [Plaintiff].”

(Doc. No. 1-31,2 at 3). Plaintiff believes this drift transported herbicide all over Roan Mountain,

including “into” Plaintiff’s home and affecting critical habitats and protected endangered species.

See (Doc. No. 36 at 15).

       Plaintiff further claims that, while living on Roan Mountain, he has developed an

intimate relationship with the endangered species Bombus affinis, known as the Rusty Patched

Bumble Bee. (Doc. No. 36, Attachment p. 20). Plaintiff’s Amended Complaint alleges that,

before the spraying in 2017, the Rusty Patched Bees frequently visited his home. He further



1 In his Amended Complaint, Plaintiff incorporates by reference the allegations in his “Original
Complaint,” as well as the attachments. See (Doc. No. 36 at 5).
2
  “In deciding whether a complaint will survive a motion to dismiss, a court evaluates the
complaint in its entirety, as well as documents attached or incorporated into the complaint.” E.I.
du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 448 (4th Cir. 2011) (emphasis
added).

                                                 2

     Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 2 of 25
claims that the 2017 spraying caused the Roan Mountain area to be too toxic for the bees because

thereafter he found two dead bees. (Doc. No. 1, p. 17-18; Doc. 36, p. 17, Attachment 1).

        On or around April 30, 2018, Plaintiff alleges he submitted/served on Defendants a letter

styled as both a supplement to his May 26, 2017, Notice of Intent to Sue Letter and as public

comments to EPA regarding EPA’s Human Health and Ecological Risk Assessment of

Glyphosate. (Doc. No. 36 at 16-17; Doc. No. 1-4). These comments purportedly raise his

concern that registered pesticides such as Glyphosate can affect protected species’ habitat. (Doc.

No. 36 at 16-17). Plaintiff supplemented this public comment on or around May 5, 2018,

through a document titled “Supplemental Notice of Imminent ESA § 9 Take of Critical

Habitat/Protected Species on Roan Mountain.” (Doc. No. 1-5).

        Plaintiff alleges that, on or around July 5, 2019, he sent another letter to all Defendants

that appears to be additional comments regarding EPA’s Proposed Interim Registration Review

Decision of Glyphosate and a “Continuing § 9 Notice of Take and Intention to Sue [] Pursuant to

ESA § 1540(g).” (Doc. No. 1-6 at 2; Doc. No. 36). The July 5, 2019, letter also purportedly

serves as a supplement to Plaintiff’s prior May 26, 2017, “take” letter and April 30, 2018,

take/comment letter described above. (Doc. No. 1-6 at 2). Five days later, on July 10, 2019,

FBEMC allegedly began re-spraying the Rodeo/Polaris herbicide mixture on portions of Roan

Mountain, including the rights-of-way easements near Plaintiff’s home. (Doc. No. 36 at 79, ¶

78).

        Plaintiff initiated this action on July 19, 2019, naming the following persons and entities

as Defendants: (1) FBEMC; (2) Jeff Loven, FBEMC’s general manager; (3) U.S. Department of

Interior (“DOI”); (4) U.S. EPA (“EPA”); (5) U.S. Fish and Wildlife Service (“FWS”); and (6)




                                                  3

       Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 3 of 25
U.S. Forest Service (“USFS”).3 On September 13, 2019, Defendants FBEMC and Loven filed a

motion to dismiss Plaintiff’s Complaint. (Doc. No. 16). On September 30, 2019, DOI, EPA,

FWS, and USFS (hereinafter referred to as the “federal defendants”) filed their own motion to

dismiss. (Doc. No. 20). On January 14, 2020, this Court granted Plaintiff’s motion for leave to

file his Amended Complaint. See (Doc. No. 35 at 7). Although Plaintiff’s allegations are not

clear, it appears that Plaintiff now raises the following claims against Defendants:

       • Defendant FBEMC and Jeff Loven are violating the federal Endangered Species Act
       (“ESA”) by spraying herbicides on Roan Mountain. (Doc. No. 36 at 13, 15, 23-25).

       • the federal defendants have violated the ESA by failing to enforce/apply the provisions
       of the ESA and its regulations against FBEMC. (Doc. No. 36 at 10).

       • FWS has violated Section 9 of the ESA, 16 U.S.C. § 1538, by failing to properly
       monitor ESA protected species and critical habitat on Roan Mountain, resulting in a
       “take” of protected species by FBEMC. (Id.).

       • EPA and FWS have violated Section 7 of the ESA, 16 U.S.C. § 1536(a)(2), by failing to
       consult with each other to ensure Rodeo and Polaris herbicides and other registered
       pesticides/herbicides are not used in a manner that would jeopardize threatened or
       endangered species or destroy or adversely modify critical habitats. (Id.).

       • EPA has violated the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”) by
       allowing for the continued registration and use of pesticides/herbicides containing
       Glyphosate and Imazapyr. (Id. at 11-14).

Plaintiff’s Amended Complaint seeks to (1) enjoin the application of herbicides containing

Glyphosate and Imazapyr on or near Roan Mountain to the extent these herbicides “take”

protected species in a manner violating ESA Section 9; (2) require EPA to issue a notice of intent



3 Before filing this action, on June 1, 2017, Plaintiff filed an ESA citizen suit against FBEMC,
seeking to enjoin FBEMC from its 2017 herbicide spraying of Roan Mountain on the basis that it
would constitute an illegal “taking” of protected species. (Doc. No. 36 at 18). That lawsuit was
dismissed on June 5, 2017, because Plaintiff failed to meet the statutory sixty-day notice rule
applicable to ESA citizen suits. Orr v. EPA, No. 1:17-cv-00141-MR-DLH, 2017 WL 2434779
(W.D.N.C. June 5, 2017). Plaintiff appealed the decision to the Fourth Circuit, but the appeal
was dismissed for failure to prosecute. Orr v. EPA, No. 17-1705, 2017 WL 5997422 (4th Cir.
Aug. 7, 2017).
                                                 4

     Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 4 of 25
to cancel the registration of herbicides containing Glyphosate and Imazapyr; (3) require EPA to

modify manufacturer product labels for registered pesticides/herbicides that cause a “take” of

protected species at or near Roan Mountain; (4) require EPA to make a posting in EPA’s

Endangered Species Protection Program (“ESPP”) Bulletin regarding herbicides that may cause

a “take” under ESA Section 9; and (5) require the USFS and FWS to enforce ESA Section 9

against third-parties to prevent them from allowing the application of herbicides that cause a take

of protected species on Roan Mountain and to conduct monitoring/testing on Roan Mountain as

required by law. (Id. at 2-4).

    B. Relevant Environmental Laws and Regulations

    1. The Endangered Species Act

    As noted, Plaintiff alleges that Defendants have violated the Endangered Species Act

(“ESA”), which protects threatened or endangered species. 16 U.S.C. § 1533. The Secretaries

of Commerce and the Interior share responsibility for implementing the ESA. The Secretary of

the Interior, acting through the Fish and Wildlife Service (“FWS”), has responsibility over

terrestrial and inland fish species. See id. § 1532(15); 50 C.F.R. §§ 17.11, 402.01(b). The

Secretary of Commerce, acting through the National Marine Fisheries Service (“NMFS”), has

responsibility over marine species (including anadromous salmonids), none of which are at issue

in this case.

    Section 7 of the ESA directs federal agencies to ensure, in consultation with FWS or NMFS

(the “consulting agency”), that “any action authorized, funded, or carried out by such agency . . .

is not likely to jeopardize the continued existence of” any listed species or destroy or adversely

modify designated critical habitat. 16 U.S.C. § 1536(a)(2). The term “action” is defined as “all

activities or programs of any kind authorized, funded, or carried out, in whole or in part, by



                                                 5

     Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 5 of 25
Federal agencies in the United States or upon the high seas.” 50 C.F.R. § 402.02. Section 7

applies to “all actions in which [the Federal agency has] discretionary Federal involvement or

control.” Id. § 402.03. If the agency proposing the relevant action (“action agency”) determines

that the action “may affect” listed species or critical habitat, Section 7 requires the action agency

to pursue consultation with either FWS or NMFS, depending on the species. Id. §§ 402.13-

402.14. The purpose of consultation is to determine whether the proposed action is likely to

“jeopardize the continued existence of” any listed species or destroy or adversely modify the

critical habitat of such species. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14.

   Unlike Section 7, which applies only to federal agency actions, Section 9 of the ESA makes

it unlawful for any person to “take” endangered species or engage in other prohibited acts

regarding species protected under the ESA. 16 U.S.C. § 1538(a)(1)(B). To “take” means to

“harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or to attempt to engage

in any such conduct” that would affect an endangered species. Id. § 1532(19). A person—

defined to include, among other things, a corporation or partnership, see id. § 1532(13)—may

apply for a permit pursuant to ESA Section 10 to “take” a protected species without facing

potential liability under Section 9 if the potential taking is incidental to, and not the purpose of,

the carrying out of an otherwise lawful activity. Id. § 1539(a)(1)(B), (2). This is known as an

“Incidental Take Permit.” If an individual knowingly commits one of the prohibited acts under

Section 9 without an Incidental Take Permit, they “may be assessed a civil penalty” by FWS or

face criminal prosecution. Id. § 1540(a)(1), (b).

   Finally, the ESA authorizes private citizen suits based on ESA violations. The ESA citizen-

suit provision allows any person to commence a civil suit, in relevant part, to “enjoin any person

. . . alleged to be in violation of” the ESA or its regulations. Id. § 1540(g)(1)(A). A person can



                                                    6

     Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 6 of 25
commence a citizen suit under this provision only if they provide written notice of the violation

at least sixty days before filing suit to the Secretary and any alleged violator of the ESA. Id. §

1540(g)(2)(A).

    2. The Federal Insecticide, Fungicide, and Rodenticide Act

    Plaintiff also alleges that Defendants have violated the Federal Insecticide, Fungicide, and

Rodenticide Act (“FIFRA”), 7 U.S.C. § 136y, which governs the sale, distribution, and use of

pesticide active ingredients and pesticide products. FIFRA makes it unlawful, subject to certain

exceptions, for any “person in any State [to] distribute or sell to any person any pesticide that is

not registered” under the Act. 7 U.S.C. § 136a(a); see also id. § 136j(a)(1)(A). EPA will only

register a pesticide active ingredient or pesticide product if, inter alia, “it will not generally cause

unreasonable adverse effects on the environment.” Id. § 136a(c)(5)(D).

        FIFRA contains a provision requiring EPA to continuously review registered pesticides

every fifteen years (a process known as registration review). Id. § 136a(g); see also 40 C.F.R. pt.

155. During registration review, EPA examines data to determine whether registered pesticides

still meet FIFRA’s requirements, including the requirements that the pesticide perform without

“unreasonable adverse effects” on the environment. If EPA determines that a pesticide or its

labeling does not comply with the provisions of FIFRA or “when used in accordance with

widespread and commonly recognized practice, [the pesticide] generally causes unreasonable

adverse effects on the environment,” EPA can pursue cancellation of the pesticide’s registration.

7 U.S.C. § 136d(b).

        Although Section 16 of FIFRA allows judicial review of EPA’s final actions, it contains

specific procedural channels for bringing such a claim. Some claims must be brought in district

court, while other claims must be presented to the circuit courts of appeals. Id. § 136n. For



                                                   7

     Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 7 of 25
example, if a party seeks review of “the refusal of the Administrator to cancel or suspend a

registration or to change a classification not following a hearing and other final actions of the

Administrator not committed to the discretion of the Administrator by law,” the suit must be

filed in the district court within six years of the final agency action. Id. § 136n(a); Hardin v.

Jackson, 625 F.3d 739, 743 (D.C. Cir. 2010). If, however, a party challenges “the validity of any

order issued by the Administrator following a public hearing,” then the petition for review must

be filed “in the United States court of appeals for the circuit wherein [the petitioner] resides or

has a place of business, within 60 days after the entry of such order. . . .” 7 U.S.C. § 136n(b).

Review of agency actions taken after a “public hearing” is committed to the “exclusive

jurisdiction” of the courts of appeals. Id.

       3. Registration of Glyphosate and Glyphosate-Containing Herbicides Under FIFRA

       Plaintiff alleges that Defendants are violating various environmental laws by using

Glyphosate. Glyphosate is an active ingredient found in various pesticides and herbicides. The

first pesticide product containing Glyphosate was registered in 1974. See

https://www.epa.gov/ingredients-used-pesticide-products/glyphosate.4 Pursuant to the

registration review mandate, 7 U.S.C. § 136a(g), EPA formally initiated registration review for

Glyphosate in 2009. See https://www.epa.gov/ingredients-used-pesticide-products/glyphosate.




4 “A federal court may take judicial notice of factual information located in postings on
governmental websites in the United States.” Johnson v. Clarke, No. 7:12CV00410, 2012 WL
4503195, at *2 n.1 (W.D. Va. Sept. 28, 2012) (citing In Re Katrina Canal Breaches Consol.
Litig., 533 F. Supp. 2d 615, 631-33 & nn.14-15 (E.D. La. 2008) (collecting cases indicating that
federal courts may take judicial notice of governmental websites, including court records));
Williams v. Long, 585 F. Supp. 2d 679, 686-88 & n.4 (D. Md. 2008) (collecting cases indicating
that postings on government websites are inherently authentic or self-authenticating). Federal
Rule of Civil Procedure 12(d) allows a court to consider facts and documents subject to judicial
notice without converting a motion to dismiss into one for summary judgment. See Tellabs, Inc.
v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
                                                  8

     Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 8 of 25
As part of the registration review process, EPA published in December 2017 the draft

Glyphosate human health and ecological risk assessments for public comment. Id.

       In April 2019, after reviewing the public comments on the risk assessments, EPA

released its Glyphosate Proposed Interim Decision for public comment; the public comment

period for the Glyphosate Proposed Interim Decision closed on September 3, 2019. See

https://www.epa.gov/ingredients-used-pesticide-products/proposed-interim-registration-review-

decision-and-responses-0. On January 22, 2020, EPA released its Interim Registration Review

Decision on Glyphosate. See https://www.epa.gov/ingredients-used-pesticide-products/interim-

registration-review-decision-and-responses-public. The interim registration review decision of

Glyphosate is currently pending publication in the Federal Register. Id.

       As noted, Plaintiff alleges FBEMC is spraying a Glyphosate-containing herbicide5 named

“Rodeo” and an Imazapyr-containing herbicide named “Polaris” on its rights-of-way easements

on or near Roan Mountain. (Doc. No. 36 at 14-15). “Rodeo” is an alternative brand name for a

Glyphosate-containing herbicide (EPA Registration Number: 62719-324) that was first

registered as an herbicide by the EPA under FIFRA on July 15, 1999. See id. at 11. Plaintiff

further alleges that Polaris is an herbicide manufactured by Nufarm with an EPA Registration

Number: 228-534. (Id.). The herbicide with the EPA Registration Number 228-534 was first

registered by EPA on November 5, 2007.6



5 While Plaintiff alleges there are other EPA-registered herbicides/pesticides containing
Glyphosate, Plaintiff only specifically alleges that FBEMC applied a mixture of “Rodeo” and
“Polaris” on rights-of-way easements in Roan Mountain. (See, e.g., id. at 14).
6 Plaintiff further alleges that “Rodeo” and “Polaris” were specifically “approved for use on

Roan Mountain.” (Doc. No. 36 at 11). EPA does not generally approve herbicides/pesticides for
use in a specific location such as Roan Mountain; rather EPA typically approves
herbicides/pesticides for use in generalized locations (e.g. “rights-of-way”, “bare ground”, etc.),
as is the case for these products. See, e.g.,
https://iaspub.epa.gov/apex/pesticides/f?p=PPLS:8:15275348465946::NO::P8_PUID,P8_RINU
                                                 9

     Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 9 of 25
        II.     STANDARD OF REVIEW

        Defendants have filed motions to dismiss under Rules 12(b)(1) and 12(b)(6) of the

Federal Rules of Civil Procedure. First, under Rule 12(b)(1), the defendant may file a motion to

dismiss based on a lack of subject matter jurisdiction. FED. R. CIV. P. 12(b)(1). Where a

defendant files such motion, the plaintiff bears the burden to prove that subject matter

jurisdiction exists. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). Additionally, a motion

to dismiss for lack of subject matter jurisdiction may be brought on the grounds that the

complaint fails to allege sufficient facts to invoke the court’s jurisdiction and, when made on

those grounds, all the facts asserted in the complaint are presumed to be true. Id.

        Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency of the complaint.

Christopher v. Harbury, 536 U.S. 403, 406 (2002). A complaint fails to state a claim if it either

asserts a legal theory that is not cognizable as a matter of law or fails to allege sufficient facts to

support a cognizable legal claim. Neitzke v. Williams, 490 U.S. 319, 325, 327-28 (1989).

“Factual allegations must be enough to raise a right to relief above the speculative level . . . on

the assumption that all the allegations in the complaint are true (even if doubtful in fact).” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted).

        III.    DISCUSSION

        A. The Federal Defendants’ Motion to Dismiss Plaintiff’s ESA Claims Based on

Lack of Jurisdiction for Failure to Provide the Required Notice.

    In their motion to dismiss, the federal agency Defendants contend that the Amended




M:486916,228-534;
https://iaspub.epa.gov/apex/pesticides/f?p=PPLS:8:::NO::P8_PUID,P8_RINUM:37811,62719-
324. Both “Rodeo” and “Polaris” are approved for use on “rights-of-way” (foliar treatment). See
id.
                                                   10

    Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 10 of 25
Complaint suffers from many of the same flaws as his original Complaint, in that Plaintiff has

not satisfied the Endangered Species Act’s (“ESA”) jurisdictional provision requiring written

notice of alleged ESA violations at least 60 days before the filing of an ESA citizen-suit.

Additionally, Plaintiff continues to ask the Court to compel federal agencies to “enforce” the

ESA against a private third party, a claim that fails as a matter of law because enforcement

actions are inherently discretionary. For the following reasons, the Court agrees that dismissal is

appropriate.

       Any individual citizen can commence an action on their own behalf to enjoin anyone who

is alleged to be in violation of any provision of the ESA.7 16 U.S.C. § 1540(g)(1)(A). However,

notice must be given to the Secretary and to any alleged violator of the provisions violated at

least 60 days before the action is commenced.8 16 U.S.C. § 1540(g)(2)(A). The sixty-day notice

requirement is jurisdictional, and failure to strictly comply with the notice requirement acts as an

absolute bar to suit under ESA. Sw. Ctr. for Biological Diversity v. U.S. Bureau of

Reclamation, 143 F.3d 515, 520 (9th Cir. 1998). Indeed, when a plaintiff fails to comply with

the notice requirement, a district court “ha[s] no choice but to dismiss the complaint . . . for lack

of subject matter jurisdiction.” Id. at 522. See also Friends of Animals v. Ashe, 808 F.3d 900,

903 (D.C. Cir. 2015); see also Hawksbill Sea Turtle v. Fed. Emergency Mgmt. Agency, 126 F.3d

461, 471 (3d Cir. 1997).



7 While Plaintiff also cites 16 U.S.C. §§ 1531 et seq [ESA] and ESA § 3(5), 16 U.S.C. § 1532,
as bases for this Court’s jurisdiction, see Doc. No. 36 at 6-7, only 16 U.S.C. § 1540(g)(2)(A)
specifically authorizes a person to enjoin “the United States and any other governmental
instrumentality or agency (to the extent permitted by the eleventh amendment to the
Constitution), who is alleged to be in violation of any provision of [the ESA].”
8
   The purpose of the sixty-day notice rule is to ensure that government agencies can take
responsibility for enforcing environmental actions and give alleged violators an opportunity to
bring themselves into compliance with the ESA. Klamath-Siskiyou Wildlands Ctr. v.
MacWhorter, 797 F.3d 645 (9th Cir. 2015).
                                                 11

    Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 11 of 25
       Here, Plaintiff’s failure to provide proper notice warrants dismissal of his ESA claims

against the federal Defendants. Plaintiff contends that he complied with the sixty-day notice

requirement through three letters dated May 26, 2017, April 30, 2018, and July 5, 2019.9 None

of these notice letters comply with the sixty-day notice requirement. First, because 60 days did

not elapse between Plaintiff’s July 5, 2019, letter and the filing of his original complaint on July

19, 2019, that letter cannot satisfy the ESA’s notice requirement.10 Hallstrom, 493 U.S. at 31

(any case filed before the end of the sixty-day notice period must be dismissed as barred by the

statute); see also Orr, 2017 WL 2434779 (dismissing Plaintiff’s 2017 lawsuit because the notice

letter was sent only six days before the lawsuit was filed).

       Next, the other two letters do not provide notice of any specific ESA claim against any of

the federal agencies named in this suit. They allege only that FBEMC, a private entity, was

violating Section 9 of the ESA and request the opportunity to present information to EPA

regarding pesticide registrations. See generally (Doc. Nos. 1-3 and 1-4). These letters do not

provide any notice that Plaintiff intended to bring a suit alleging that EPA, FWS, USFS, or DOI

is in violation of ESA Section 7, Section 9, or any other portion of the ESA in connection with

FBEMC’s use of herbicides on Roan Mountain. Id.; cf. Sw. Ctr. for Biodiversity, 143 F.3d at

522 (A sixty-day notice must “[a]t a minimum . . . provide sufficient information . . . so that the



9 While Plaintiff claims he provided “oral notice” to FWS, 16 U.S.C. § 1540(g)(2)(A)(i)
expressly requires “written notice” of violations to satisfy the ESA citizen-suit mandate.
10 Indeed, Plaintiff has admitted that the July 5, 2019, letter was outside the sixty-day notice

period. See (Doc. No. 28 at 12). Furthermore, that Plaintiff’s Amended Complaint was filed
more than 60 days after the July 5, 2019, notice letter was allegedly served does not cure the
untimeliness of the July 5, 2019 letter. See Forest Guardians v. U.S. Bureau of Reclamation, 462
F. Supp. 2d 1177, 1184-85 (D.N.M. 2006) (“Prohibiting parties from sending a [sixty-day notice]
after commencing an action and then filing a supplemental complaint advances Congress’ goal
of creating a sixty-day nonadversarial period during which the parties might reach a resolution
without need for judicial intervention.”).


                                                 12

    Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 12 of 25
[notified parties] could identify and attempt to abate the violation.”) (citing Pub. Interest

Research Grp. of N.J., Inc. v. Hercules, Inc., 50 F.3d 1239, 1249 (3d Cir. 1995)).

        Plaintiff argues that these letters provided sufficient notice to the federal Defendants

because the phrase “critical habitat” is a term of art “implicating USFWS and EPA consultation

under ESA § 7,” sufficient to provide notice of a Section 7 violation. (Doc. No. 28 at 15). The

Court cannot agree. Critical habitat consists of the “specific areas” designated by FWS or NMFS

as meeting the criteria in the ESA for a listed species. See 16 U.S.C. § 1532(5) (defining critical

habitat). The ESA contains many provisions and requirements for federal agencies pertaining to

critical habitat. See, e.g., id. §§ 1533(a)(3)(A), (b)(2), (b)(3)(D)(i), (b)(6)(A), (b)(8), (c). Section

7(a)(2) of the ESA requires an action agency to engage in consultation with the consulting

agency to ensure that any agency action “is not likely to jeopardize the continued existence of

any endangered species or threatened species or result in the destruction or adverse modification

of [critical habitat].” Id. § 1536(a)(2). While impacts to critical habitat can trigger the Section

7(a)(2) obligation, the existence of critical habitat is neither a necessary nor sufficient condition

for consultation. Consultation can occur when an agency action affects a listed species but does

not affect any critical habitat. Further, Section 7’s requirements apply only to agency actions

that destroy or adversely modify critical habitat, not private actions. Plaintiff does not identify

any federal agency action requiring ESA Section 7 consultation—the notice letters only identify

FBEMC actions that purportedly violate ESA.11

        Next, Plaintiff’s argument that his April 30, 2018, notice letter “incorporated by

reference” the pleadings in his 2017 lawsuit also cannot cure the lack of notice in this case.


11 Additionally, saying that EPA should modify a pesticide registration because a private party
allegedly is applying a pesticide in a manner that causes “take” does not identify any specific
ESA violation on the part of the federal Defendants.

                                                  13

     Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 13 of 25
(Doc. No. 28 at 16). The notice letter merely stated that “litigation ensued” in 2017 and, in a

footnote, refers to the dockets of the district court and Fourth Circuit proceedings. (Doc. No. 1-4

at 2). This did not provide the federal Defendants with notice that Plaintiff intended to bring a

new lawsuit alleging that specific agency actions, which were not even mentioned in the letter,

violated provisions of the ESA. Nor can a previous lawsuit—which was dismissed for not

meeting the sixty-day notice requirement—serve as the “written notice” required in the ESA, 16

U.S.C. § 1540(g)(2)(A)(i). The entire point of the sixty-day notice requirement is to allow

agencies clear notice of their alleged violations and a “litigation free window” during which they

may resolve disputes without the need to involve the court. Sw. Ctr. for Biological Diversity,

143 F.3d at 521. A lawsuit cannot begin this “litigation free window.” Because Plaintiff failed

to provide adequate sixty-day notice, the Court lacks jurisdiction over any ESA claims raised

against federal Defendants.

       Next, even assuming Plaintiff adequately noticed a violation of the ESA as applied to

federal Defendants, Plaintiff’s claim that the federal Defendants are violating the ESA for failing

to monitor, enforce, or otherwise apply the ESA against third-parties in violation of ESA’s

Section 9 is not cognizable as a matter of law and this Court does not have jurisdiction to hear

such claim. See (Doc. No. 36 at 10; see also id. at 2-4, ¶¶ 2,3, and 6). Plaintiff states that he

“has withdrawn his claim regarding enjoining DOI, USFS, FWS, and EPA ‘to strictly enforce the

provisions of the [ESA]’ as applicable to Roan Mountain’s ESA protected species and their

habitats” in his Amended Complaint. (Doc. No. 28 at 21 (quoting Doc. No. 1 at 2-3, 49). In his

Amended Complaint, however, Plaintiff continues to assert this claim, albeit with some modified

language. See (Doc. No. 36 at 10 (asserting that the federal Defendants are “in violation of ESA

by failing to enforce/apply the provisions of ESA and its regulations, allowing FBEMC to



                                                 14

    Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 14 of 25
employ EPA registered herbicides . . . [to] ‘Take’ threatened/endangered species”); id. (asserting

that FWS has “fail[ed] to properly monitor protected species and their habitats”).

       The APA only permits a suit to “compel agency action unlawfully withheld or

unreasonably delayed[,]” 5 U.S.C. § 706(1), “where a plaintiff asserts that an agency failed to

take a discrete agency action that it is required to take.” Norton v. S. Utah Wilderness All., 542

U.S. 55, 64 (2004).12 The action must be a “ministerial or non-discretionary act” that is “legally

required” by a “specific, unequivocal command.” Id. at 63-64 (citations and internal quotations

omitted). As the APA further provides, there can be no review of any agency action or inaction

that is “committed to agency discretion by law[,]” 5 U.S.C. § 701(a)(2), for example, when a

statute is “drawn in such broad terms that in a given case there is no law to apply.” Citizens to

Pres. Overton Park v. Volpe, 401 U.S. 402, 410 (1971) (citation and internal quotation marks

omitted).

       The Supreme Court made clear in Heckler v. Chaney that “an agency’s decision not to

prosecute or enforce . . . is a decision generally committed to an agency’s absolute discretion.”

470 U.S. 821, 831 (1985). Discretionary decisions, such as whether an agency will investigate or

enforce the ESA’s requirements against a third party, cannot be reviewed by the courts. See,

e.g., Sierra Club v. Larson, 882 F.2d 128, 132 (4th Cir. 1989) (finding agency’s decision not to

enforce a statute unreviewable); Salmon Spawning & Recovery All. v. U.S. Customs & Border


12 Plaintiff identifies the ESA, not the APA, as the basis for the Court’s jurisdiction on these
claims. However, the ESA does not permit suits against FWS in its role as administrator of the
ESA, except when FWS allegedly failed to perform a nondiscretionary duty required by Section
4 of the ESA, which is not at issue in this case. See 16 U.S.C. § 1540(g)(1); Bennett v. Spear,
520 U.S. 154, 173-74 (1997). Even if the Court considered this an ESA claim, it would fail
because the APA provides the standard of review for judicial review of agency action or inaction
under the ESA. See Cabinet Mountains Wilderness v. Peterson, 685 F.2d 678, 685 (D.C. Cir.
1982) (“Since the ESA does not specify a standard of review, judicial review is governed by
section 706 of the [APA].”).

                                                15

     Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 15 of 25
Prot., 550 F.3d 1121, 1128-29 (Fed. Cir. 2008) (holding that the Customs Service’s failure to

enforce a ban on the importation of threatened and endangered salmon from Canada into the

United States was a discretionary exercise of enforcement powers under the ESA, and thus was

not subject to judicial review under the APA); Kixmiller v. SEC, 492 F.2d 641, 645 (D.C. Cir.

1974) (“[A]n agency’s decision to refrain from an investigation or an enforcement action is

generally unreviewable . . . .”).

       Applying those principles here, this Court lacks subject-matter jurisdiction to review

Plaintiff’s claim that the federal Defendants must prosecute ESA Section 9 violations involving

herbicide/pesticide applications on Roan Mountain. Such enforcement authority is necessarily

discretionary and not subject to judicial review. Even assuming a third-party entity had actually

violated the ESA “as applicable to Roan Mountain’s ESA protected species and their habitats,”

Plaintiff has not identified any non-discretionary enforcement duty under the ESA that the

federal Defendants have failed to meet. The federal government’s enforcement of ESA

provisions is cast in discretionary terms, as set forth in Section 11 of the ESA. See, e.g., 16

U.S.C. § 1540(e)(6) (“The Attorney General of the United States may seek to enjoin any person

who is alleged to be in violation of any provision of [the ESA] or regulation issued under

authority thereof”) (emphasis added); see also id. §1540(a)(1) (stating that those who violate the

ESA “may be assessed a civil penalty by the Secretary of not more than $500 for each such

violation”).13

       Further, the very existence of the ESA citizen-suit provision, allowing “any person” to

bring an enforcement action for ESA violations, demonstrates that Congress contemplated that


13 Similarly, Plaintiff identifies no provision or regulation of the ESA, and none exists, requiring
a federal agency to monitor private entities’ compliance with Section 9 of the ESA or to
investigate suspected violations brought to their attention. See (Doc. No. 36 at 10).

                                                 16

     Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 16 of 25
the Secretaries of Interior and Commerce may not prosecute or enforce every violation of the

ESA. See id. § 1540(g)(1); id. § 1540(g)(2)(A) (a citizen-suit can only be commenced if the

Secretary has not already commenced a civil enforcement action or criminal prosecution

regarding the alleged violation). This, too, reinforces the agencies’ discretion when determining

how and whether to use agency resources to enforce the ESA against private parties. See

Bennett, 520 U.S. at 165 (the ESA citizen suit encourages more robust enforcement through

“private attorneys general,” giving the government “a right of first refusal” to prosecute a

discretionary ESA claim).

       Additionally, only the Secretaries of DOI, the Department of Commerce, or the

Department of Homeland Security (through which the Coast Guard operates), and the Attorney

General of the United States hold enforcement authority under the ESA. See 16 U.S.C. §§

1540(a)(1), (e)(1), (e)(6), (g)(2)(a). To the extent Plaintiff raises a claim that other federal

Defendants—including EPA and USFS—should be compelled to enforce the ESA, this claim is

alternatively subject to dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) because

those agencies lack authority to enforce the provisions of the ESA against private actors.

Accordingly, Plaintiff’s claim seeking to compel the federal Defendants to generally “enforce”

the ESA, Doc. No. 36 at 10, is impermissible under the APA because enforcement actions are

committed to agency discretion by law, it does not fall within an existing waiver of sovereign

immunity, and therefore the Court lacks subject-matter jurisdiction over such claim.

       B. Plaintiff’s Request that the Court Order EPA to Cancel Herbicide and

            Pesticides Registrations under RIFRA

       1.      FIFRA’s Jurisdictional Provision Precludes this Court from Considering

       Plaintiff’s Request to Compel EPA to Issue a Notice of Intention to Cancel the



                                                  17

    Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 17 of 25
        Glyphosate or Imazapyr Registrations under FIFRA

        Defendants further contend, and the Court agrees, that the Court does not have

jurisdiction to consider any claim challenging the FIFRA registrations of Glyphosate and

Imazapyr (Rodeo and Polaris), as FIFRA’s jurisdictional provision (7 U.S.C. § 136n)14 is not

satisfied here. See (Doc. No. 36 at 3 (Plaintiff requesting that EPA “issue a notice of intention

‘to cancel [Rodeo and Polaris] registration or to change its classification”). Section 16 of FIFRA

“explicitly lists the only circumstances in which [a district court] has jurisdiction pursuant to

FIFRA.” Beyond Pesticides/Nat'l Coal. Against the Misuse of Pesticides v. Whitman, 294 F.

Supp. 2d 1, 7 (D.D.C. 2003). Further, “[t]he plain language of Section 16… confine[s] judicial

review to final agency actions.” Id.

        Here, Plaintiff has failed to identify any final federal action that may be subject to judicial

review. To the extent Plaintiff seeks to challenge the initial registration of the herbicide products

Rodeo or Polaris, this Court does not have subject-matter jurisdiction to hear those challenges

either, as FIFRA Section 16 provides that such challenges must either be brought in the United

States court of appeals “within 60 days after such entry of order” (to the extent the order was

issued following a public hearing), see 7 U.S.C. § 136n(b), or brought in a district court within

six years after the initial pesticide registration dates (to the extent the registration order was

issued without a public hearing), 7 U.S.C. § 136n(a); Hardin, 625 F.3d at 743. These deadlines

to challenge the initial FIFRA registrations have long since passed 15 and thus any challenge is

time-barred.



14
   Notably, Plaintiff does not cite or otherwise invoke FIFRA’s Jurisdictional Provision (7
U.S.C. § 136n) as the basis for subject-matter jurisdiction. See generally Doc. No. 36 at 6-7.
15 While both Rodeo and Polaris have undergone more recent label amendments, the initial

registration of both herbicides occurred more than 12 years ago, as Rodeo was first registered in
1999 and Polaris, manufactured by Nufarm, was first registered in 2007.
                                                   18

     Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 18 of 25
         In sum, because Plaintiff has failed to identify any final action subject to judicial review

under FIFRA, this Court does not have jurisdiction to consider Plaintiff’s request to suspend or

otherwise modify FIFRA registration for these herbicides.

         2. Plaintiff Cannot Invoke the ESA’s Citizen-Suit Provision as the Basis for this

Court’s Subject-Matter Jurisdiction to Consider a Request to Enjoin EPA to Pursue

Cancellation of FIFRA Registrations

         To the extent Plaintiff’s Amended Complaint alleges the ESA citizen-suit provision (16

U.S.C. § 1540(g)(1)(A)) gives this Court subject-matter jurisdiction to entertain a request to

cancel FIFRA-registered herbicides/pesticides, such claim fails as a matter of law. 16 The ESA

citizen-suit provision does not give this Court subject-matter jurisdiction to issue an order

canceling or otherwise modifying a FIFRA registration unless the FIFRA jurisdictional provision

is also satisfied. For example, in Center for Biological Diversity v. EPA, the plaintiff brought an

ESA citizen suit, alleging that EPA violated its procedural duty to consult under ESA Section

7(a)(2) before finalizing the registration of CTP (a type of pesticide) and requesting that the

registration of CTP be overturned, 106 F. Supp. 3d 95, 100 (D.D.C. 2015), aff’d sub nom. Ctr.

for Biological Diversity v. EPA, 861 F.3d 174 (D.C. Cir. 2017). The plaintiff did not allege EPA

was in violation of FIFRA. The court found that it did not have subject-matter jurisdiction to

hear the suit, reasoning:

                 On its face, Plaintiffs’ Complaint gives rise to an “actual controversy as to
         the validity” of the FIFRA Registration Order and is therefore governed by that
         Act’s jurisdictional grant. 7 U.S.C. § 136n(b); see also Humane Soc’y of U.S. v.
         E.P.A., 790 F.2d 106, 110 (D.C. Cir. 1986).

                 Plaintiffs attempt to escape FIFRA’s review procedure codified at 7
         U.S.C. § 136n, arguing that “[t]his case presents a single claim: ... that EPA
         violated its procedural duty to consult under [ESA] Section 7(a)(2) before

16   Plaintiff does not allege this Court has jurisdiction under FIFRA or the APA to hear his claim.

                                                  19

      Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 19 of 25
       finalizing the Registration of CTP. [Plaintiffs have] brought no claims under
       FIFRA or any other statute.” … Hence, in Plaintiffs’ view, this Court has subject
       matter jurisdiction under the ESA’s citizen-suit provision, 16 U.S.C. §
       1540(g)(1)(A).

               However, “[i]f ... a special statutory review procedure [exists], it is
       ordinarily supposed that Congress intended that procedure to be the exclusive
       means of obtaining judicial review in those cases to which it applies.” Media
       Access Project v. FCC, 883 F.2d 1063, 1067 (D.C. Cir. 1989). For that reason,
       Plaintiffs “may not escape an exclusive avenue of judicial review through artful
       pleading.” Sandwich Isles Commc’ns, Inc. v. Nat’l Exch. Carrier Ass’n, 799 F.
       Supp. 2d 44, 51 (D.D.C. 2011) (citing Am. Bird Conservancy v. FCC, 545 F.3d
       1190, 1194 (9th Cir. 2008)) (internal quotation marks omitted); accord Ctr. for
       Biological Diversity v. EPA, 2013 WL 1729573, at *18 (“Although Plaintiffs
       only challenge the EPA’s failure to consult under ESA § 7, Plaintiffs’ ‘core
       objections’ are to the pesticide registrations themselves, which are governed
       under FIFRA’s administrative framework.” (internal citation omitted))…

Id. at 100–01. In other words, even if the claim that a registration is deficient is based solely on

ESA violations, subject-matter jurisdiction should be governed by the more specific FIFRA

jurisdictional provision, not the jurisdictional provision under ESA’s citizen-suit provision. Id.;

see also Dow AgroSciences LLC v. NMFS, 637 F.3d 259, 265 (4th Cir. 2011) (recognizing that

FIFRA provides the exclusive judicial review provision for all challenges to a final EPA order

under FIFRA, including “all issues inhering” in such a challenge) (citing City of Tacoma v.

Taxpayers of Tacoma, 357 U.S. 320, 336 (1958)).

       C. Plaintiff’s Request for this Court to Order EPA to Modify Manufacturer Product

Labels or Require EPA to Make a Posting to Its ESPP Bulletins of Pesticides

       Plaintiff also requests that the Court enjoin EPA to: (1) “modify manufacturers product

labels of EPA registered pesticides/herbicides being applied/used on or near Roan Mountain,

N.C. [that] illegally ‘Take’ protected species under ESA § 9” or (2) to “make an appropriate

posting to EPA's ESPP Bulletins of offending EPA registered pesticides/herbicides, being

applied/used in such a manner to constitute an illegal ‘Take’ of protected species under ESA § 9



                                                 20

    Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 20 of 25
on or near Roan Mountain, N.C.” (Doc. No. 36 at 3-4). This request is not cognizable as a

matter of law.

       Plaintiff has failed to identify any statute or law that gives this Court jurisdiction to grant

such relief, and no such statutes or laws exist. To the extent Plaintiff seeks to invoke the APA,

again, the APA only permits a suit to “compel agency action unlawfully withheld or

unreasonably delayed[,]” 5 U.S.C. § 706(1), “where a plaintiff asserts that an agency failed to

take a discrete agency action that it is required to take.” Norton, 542 U.S. at 64. Here, there is

no language in FIFRA, the ESA, or any applicable regulations creating a non-discretionary duty

for EPA to either make postings on EPA’s ESPP Bulletins or to modify product labels on

pesticides that may cause a taking of endangered species in a manner requested by Plaintiff.

Under FIFRA, labels are modified at the request of the pesticide/herbicide’s registrant; to the

extent EPA believes label amendments are necessary and the registrant refuses to make those

changes, EPA’s recourse is to pursue cancellation of the registration. See 7 U.S.C. § 136a(c)(9);

40 C.F.R. § 156.10 (FIFRA labeling requirements silent regarding potential effect on endangered

species); see also Ctr. for Envtl. Health v. McCarthy, 192 F. Supp. 3d 1036, 1041 (N.D. Cal.

2016) (holding labeling disclosures not required unless FIFRA imposes a non-discretionary duty

to do so). Accordingly, these requests for relief are not cognizable as a matter of law and this

Court has no jurisdiction to consider them.

       D. Plaintiff’s Remaining Grounds for this Court’s Jurisdiction

       Plaintiff’s remaining bases for this Court’s jurisdiction over Plaintiff’s Amended

Complaint are all without merit. See (Doc. No. 36 at 6-7). First, Plaintiff’s attempt to invoke

Federal Rule of Civil Procedure 65 as an independent basis for this Court’s jurisdiction over his

claims is unavailing. Kenrose Mfg. Co. v. Fred Whitaker Co., 512 F.2d 890, 893 (4th Cir. 1972)



                                                 21

    Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 21 of 25
(“By express provision the [Federal Rules of Civil Procedure] are not to be read as a source of

jurisdiction.”) . Similarly, Plaintiff’s assertion that various local rules grants this Court

jurisdiction to hear his claims is also without merit. See N. Nat. Gas Co. v. Zenith Drilling

Corp., No. CV 04-1374-MLB, 2005 WL 8160766, at *4 (D. Kan. Dec. 16, 2005) (“If a federal

district court could, through its own local rules, grant itself jurisdiction to hear cases, there would

be no limit on federal judicial power. Such a result would be contrary to the entire notion that

federal courts are courts of limited jurisdiction.”).

        Further, neither 28 U.S.C. § 1331 (federal question jurisdiction), 28 U.S.C § 1343 (Civil

Rights jurisdiction), nor 28 U.S.C § 1367 (supplemental jurisdiction) provide an independent

basis for this Court’s jurisdiction. Rather, those jurisdictional statutes are operable only to the

extent the plaintiff can assert a separate and independent cognizable federal claim against the

defendant. See Lotz Realty Co. v. United States, 757 F. Supp. 692, 694 (E.D. Va. 1990) (holding

that 28 U.S.C. § 1331 is not an independent basis for federal jurisdiction); Ellis v. Cassidy, 625

F.2d 227, 229 (9th Cir. 1980) (holding that neither 28 U.S.C. § 1331 nor 28 U.S.C. § 1343 create

an independent basis for federal jurisdiction, rather “only serves to confer jurisdiction where a

federal cause of action is provided by one of the substantive sections of the Civil Rights Act”);

28 U.S.C § 1367 (noting that “supplemental jurisdiction” under 28 U.S.C § 1367 is only invoked

if the district court already has original jurisdiction over some of the plaintiff’s claims). Because

the Amended Complaint does not raise claims over which this Court has subject-matter

jurisdiction, neither 28 U.S.C. § 1331, § 1343, nor § 1367 provide an independent basis for this

Court to have jurisdiction over Plaintiff’s claims.

        E. Defendants’ Motion to Dismiss Based on Lack of Standing

        Defendants, specifically FBEMC and Loven, also move to dismiss based on Plaintiff’s



                                                   22

    Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 22 of 25
lack of standing to bring this suit. For the following reasons, the Court finds, alternatively, that

Plaintiff lacks standing to bring this suit.

          An injury in fact is defined as something more than an injury to a cognizable interest.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 563 (1992). An injury in fact is “an invasion of a

legally protected interest which is concrete and particularized, as well as actual or imminent, not

conjectural or hypothetical.” Id. For an injury to be “particularized,” the injury must affect the

plaintiff in a personal and individual way. Id. An injury in fact must be concrete, real and not

abstract. Id. It requires that the party seeking review be himself among the injured. Id.

          The United States Supreme Court has specifically held that the desire to observe an

animal species is merely a cognizable interest, as opposed to a legally protected interest. In

Lujan v. Defenders of Wildlife, an organization dedicated to wildlife conservation sought an

injunction to require the Secretary to reinstate a certain interpretation of the ESA. Id. Members

of the organization claimed as their “injury” that they had observed endangered species in the

past and hoped to do so again. The Court held that “‘some day’ intentions–without any

description of concrete plans, or indeed even any specification of when the “some day” will be–

do not support a finding of the ‘actual or imminent’ injury that our cases require.” Id. at 564.

The Lujan Court further reasoned that a plaintiff claiming damage from environmental damage

must use the area affected by the challenged activity and not an area roughly “in the vicinity” of

it. Id.

          Here, Plaintiff has failed to allege any concrete, particularized, actual, or imminent injury

in fact. Plaintiff alleges that he had “bec[ome] friends and developed an intimate relationship”

with the Bombus affinis, which used to frequently visit his residence on Roan Mountain, and that

he can no longer study and observe them. (Doc. No. 1, p. 17; Doc. No. 36, Attachment 1 p. 4).



                                                   23

     Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 23 of 25
Beyond abstract declarations that he can no longer study and observe the Bombus affinis,

Plaintiff has failed to allege any specific harm caused to the bees by Defendants’ spraying, and

he has failed to allege any causal connection between harm to the bees and any concrete, defined

harm to himself. The harm Plaintiff has alleged is much more akin to the “special interest” of

the Lujan plaintiffs in hoping to see an endangered species again, than to the personal,

individual, concrete injury that the Supreme Court requires for plaintiffs to have standing.

Moreover, as Plaintiff has failed to set forth any concrete plan on his part to engage with the bees

again, he has not alleged sufficient injury to survive dismissal.

       Moreover, in addition to alleging an injury in fact, to establish a causal connection

between an injury and the conduct complained of, a plaintiff must show that the injury is fairly

traceable to the challenged action of a defendant and not the result of the independent action of

some third party not before the court. 504 U.S. at 563. Plaintiff’s Amended Complaint fails to

establish any causal connection between an alleged injury to him and Defendants’ use of

herbicide. Plaintiff claims that he found two dead Bombus affinis after FBEMC sprayed its

right-of-way on Roan Mountain in 2017. He specifically claims that FBEMC sprayed its rights-

of-way on or about the 6 or 7 of June 2019, and that he found the two dead bees sometime

between 15 June and 15 July of that same year. (Doc. No. 36, Attachment 1 p. 7, 20). Plaintiff

is unable to even specify the particular date on which he found the deceased bees, nor has he

alleged where the dead bees were found in proximity to the spraying activity. He has merely

cited the fact that these two events occurred within the same four to five weeks as the single

causal connection between those events.

       Although Plaintiff attempts to describe other causal connections between the two dead

affinis and FBEMC’s 2017 spraying, Plaintiff only alleges other alleged similar, negative effects



                                                 24

    Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 24 of 25
the spraying had on other species and Plaintiff himself. (Doc. No. 36, Attachment 1, p. 21).

Further, Plaintiff presents no facts which support that the bees died because of FBEMC’s

spraying, as opposed to death from natural cause, climate changes, or third-party intervention.

Thus, the lone allegation that Plaintiff found two dead bees in the same four- to five-week time

period as FBEMC’s spraying is clearly insufficient to fairly trace any purported injury to

Plaintiff to Defendants’ conduct.

       Finally, as to the individually named Defendant Jeff Loven, here, Plaintiff has failed to

provide any notice to Loven, individually, of any violation of the ESA, as is required as a

prerequisite to a citizen suit of this nature. The notices provided by Plaintiff are all directed to

“Jeff Loven, General Manager, French Broad Electric Membership Corporation” at the corporate

office address. (Doc. No. 1, Attachments 3, 4, 5, 6). Those notices only detail purported ESA

violations by Defendant FBEMC. (Id.). Plaintiff sets forth Loven’s job title and duties and

alleges that he knew or should have known various impacts of FBEMC’s spraying, but Plaintiff

does not allege any specific act by Loven individually constituting a violation of the ESA. As

such, Plaintiff has failed to provide the requisite sixty-day notice to Loven as is required under

the ESA, which acts as an absolute bar to suit, such that all claims against him must be

dismissed.

       IT IS THEREFORE ORDERED that:

       (1) Defendants’ Motions to Dismiss, (Doc. Nos. 37, 40), are GRANTED.

       (2) Plaintiff’s Motion to Toll Proceedings, (Doc. No. 50), is DENIED.

       (3) This action is dismissed with prejudice.



 Signed: May 15, 2020



                                                  25

    Case 1:19-cv-00226-MOC-WCM Document 53 Filed 05/15/20 Page 25 of 25
